DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Applicant is claiming a composite frac plug (30) that has a composite mandrel (32), an elastomeric gripper (44), a main seal (50), a sliding cone (51), an anchoring extrusion limiter (10), a slip hub (52), and slip assembly (60).  The novel features of claims 11 and 20 is the limitation that states: the elastomeric gripper assembly mounted to the mandrel, the elastomeric gripper assembly having an insert groove with a plurality of circumferentially spaced-apart inserts that bite and grip a casing of a cased wellbore when the composite frac plug is in a set condition.  Examiner did not find prior art that taught all of the elements and limitations in claims 11 and 20 including the limitation above.  For these reasons, the examiner contends this application is in a condition for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676